Citation Nr: 0801955	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, claimed as bursitis, to include on a secondary 
basis.

2.  Entitlement to service connection for right shoulder 
disorder, claimed as bursitis.

3.  Entitlement to an initial disability rating in excess of 
30 percent for vitiligo and hyperpigmentation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army Reserves 
from July 1991 to November 2000, with one year prior active 
duty and over eleven years of prior inactive reserve duty, 
with multiple periods of active duty for training (ACDUTRA).  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2001 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In February 2004, the Board remanded 
the current issues for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The issues of entitlement to service connection for right hip 
and right shoulder disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's vitiligo and hyperpigmentation is not 
manifested by ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, exceptionally repugnant 
appearance or disfiguration, or functional limitation, and 
does not affect more than 20 percent of the entire body or 5 
percent of exposed areas of the body or require constant or 
near-constant systemic therapy during the past 12-month 
period.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for vitiligo and hyperpigmentation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7800, 7806-7899 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806-7899 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to an 
increased disability rating, the Board observes that the RO 
issued VCAA notice to the veteran in March 2004 which 
informed her of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions she needed to undertake; the need to submit any 
evidence in her possession that pertained to the claim; and 
how the VA would assist her in developing her claim.  
Although VCAA notice was not provided the veteran until after 
the July 2001 and June 2002 rating decisions from which the 
instant appeal arises, the Board finds that, under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence she should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of her claim.  
Moreover, the VCAA notice letters and subsequent 
readjudication of the claim have cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

Likewise, although the veteran was not provided with adequate 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an initial increased disability rating for vitiligo 
and hyperpigmentation, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected vitiligo and 
hyperpigmentation is currently rated 30 percent disabling by 
analogy to dermatitis or eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Rating by analogy is appropriate where 
an unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. § 4.20. VA revised the criteria for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (2002).  The veteran has been provided both the 
old and revised rating criteria by the RO in the July 2005 
supplemental statement of the case (SSOC).  

The Federal Circuit Court has held that retroactive 
application of a new law or regulation is inappropriate in 
the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 30 percent rating is assigned for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent rating is assigned for 
dermatitis or eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, the veteran's service-connected 
vitiligo and hyperpigmentation continues to be rated under 
revised 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
dermatitis or eczema.  Under revised Diagnostic Code 7806, a 
30 percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the revised criteria for Diagnostic Code 7800, a 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805, as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  The medical evidence does not reflect 
that the manifestations required for an evaluation in excess 
of 30 percent are present under either the old or the revised 
criteria at any time during the pendency of the veteran's 
appeal.  

The overwhelming majority of VA treatment records dating from 
March 2001, show the veteran intermittently complained of a 
dry, scaly rash primarily on her scalp and sometimes 
spreading to her breast area and feet.  She described it as 
itching and took over the counter hydrocortisone with some 
relief.  She also intermittently complained of very small 
hypopigmented spots primarily on her arms, legs, torso and 
back, with occasionally a few on her face.  The rashes were 
predominantly treated with topical creams.  A February 2005 
VA examination report reveals multiple hypopigmented spots on 
the veteran's back, breast area and abdomen, with very few 
spots on the legs and arms.  She had just two spots on her 
forearm and very few spots on her forehead.  The spots 
measured from 1 to 2 mm. and were not raised.  There was no 
ulceration, exfoliation or crusting and the veteran was 
asymptomatic, except for the hypopigmentation.  The examiner 
noted that the spots on the veteran's face were hardly 
visible.  The examiner found that the veteran's vitiligo and 
hyperpigmentation affected less than 10 percent of her 
exposed area and approximately 30 to 35 percent of the total 
body area.  

The evidence of record does not suggest that her vitiligo and 
hyperpigmentation causes any disfigurement, ulceration or 
extensive exfoliation or crusting.  Nor does the evidence 
demonstrate systemic or nervous manifestations.  The medical 
evidence reveals no findings of poor nourishment, tenderness 
or pain on objective observation, or limitation of motion as 
required under the old criteria.  There is no evidence that 
the skin condition affects 10 percent or more of the 
veteran's exposed areas, and no evidence of visible or 
palpable tissue loss, gross distortion, asymmetry of facial 
features, or that the veteran requires systemic therapy or of 
treatment by immunosuppressive medication for six weeks or 
more during a 12 month period of time, as required under the 
revised criteria.  With regard to the characteristics of 
disfigurement, although treatment records do indicate 
hypopigmented skin during the February 2005 examination, 
there is no indication that the affected areas exceed 6 
square inches as contemplated by the rating criteria.  
Likewise there is no evidence regarding any associated 
scarring, abnormal skin texture or skin induration to merit 
an increased disability rating under the revised regulatory 
criteria.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 30 percent for vitiligo and 
hyperpigmentation under either the old or the new criteria.  
Thus, the appeal is denied.

The Board notes that, although the veteran has appealed an 
initial decision for her rating for vitiligo and 
hyerpigmentation, which is effective to the day after her 
discharge from service, the evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during her appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial disability rating in excess of 30 percent for the 
service-connected vitiligo and hyperpigmentation is denied.


REMAND

Pursuant to the Board's February 2004 remand, the veteran was 
afforded a VA orthopedic examination in February 2005.  The 
orthopedic examiner stated that he was unable to find any 
complaint of recurrent right shoulder condition or pain in 
service, and that in the absence of concrete evidence of the 
veteran's medical record he would be resorting to mere 
speculation to determine whether or not the right shoulder 
condition had its onset in service.  However, as the 
veteran's representative has noted in written arguments dated 
in September 2005 and November 2007, the veteran has 
submitted service medical records, dated in August 1979, 
which show right shoulder complaints and treatment.

With respect to the veteran's claim for service connection 
for a right hip disability, the representative initially 
raised the issue of whether the disability is secondary to 
the veteran's service-connected bilateral plantar fasciitis 
in the written brief, dated in November 2007.  The Board 
notes that the veteran is also service connected for 
bilateral chondromalacia.  

The Board therefore finds that the veteran should be afforded 
another VA orthopedic examination to determine the current 
nature, extent and etiology of any right hip and right 
shoulder disabilities, and to specifically determine if the 
veteran's right hip disability, to include bursitis, is 
proximately due to or the result of either her service-
connected bilateral plantar fasciitis or bilateral 
chondromalacia or whether her service-connected disabilities 
aggravates her current right hip disability.  Likewise, the 
examiner should be asked to again provide an opinion as to 
the etiology of the right shoulder disability in light of 
service medical records dated in August 1979 showing relevant 
complaints.  Pursuant to the VA's duty to assist, such an 
examination is necessary to adjudicate the veteran's claims.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.310 (2006); Allen v. Brown, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
VA orthopedic examination to determine the 
nature and etiology of his current right 
hip and right shoulder disabilities.  The 
claims files should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current right hip disability identified on 
examination was caused by or had its onset 
during service or is causally related to 
or aggravated by his service-connected 
bilateral plantar fasciitis and/or 
bilateral chondromalacia.  Likewise, in 
light of the August 1979 service medical 
records noting right shoulder complaints, 
the examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current right 
shoulder disability had its onset during 
service or a result of such service.  The 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a right hip disability with 
consideration of whether it is secondary 
to service-connected bilateral plantar 
fasciitis and/or bilateral patella 
chondromalcia and entitlement to service 
connection for a right shoulder 
disability.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and her representative.  After the veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


